 280DECISIONSOF NATIONALLABOR RELATIONS BOARDMcDonnell Douglas CorporationandMilfordM.Morris.Case 14-CA-7046April 29, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOconditions,and that that activity, namely, thedistributionofhandbillson companypremisesduring their nonworking time and in nonworkingareas,was protected by Section 7 of the Act.The collective-bargaining agreementbetween Re-spondent and the Unioncannot diminish theseSection 7 rights. Paragraph XV of the agreementstates:On April 30, 1973, Administrative Law Judge JohnG.Gregg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand asupporting brief.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions and briefand hasdecided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge, asmodifiedherein,and to adopt his recommendedOrder.As in any case which concerns an employer'srestraintof employees' efforts to distribute literatureupon their employer's plant premises, the firstquestion we must answer is whether the distributionispertinentto a matter which is encompassed bySection7 of the Act. For the reasons set forth below,we agree with the Administrative Law Judge that the"Fight DuesRaise"pamphlet describing the status ofthe FDR's suitto set aside the Union's dues increasewas part of an activity protected by Section 7.The Administrative Law Judge found that thedistribution of handbills by the "Fight Dues Raise"group of employees was an activity sufficientlyrelated to their working conditions and bore such areasonable connection tomatters affecting theinterestsof the employees as to come within theprotectionof Section7 of the Act. We agree.We note that those activities directly related to theemployees' working conditions, inasmuchas articleXVIII,section1,of the Respondent's collective-bargaining agreement with the Machinists (the duesof which were the target of FDR's activities) providesinpart that as a condition of employment allemployees subject to the provisions of the contractshall become and remain members of the Union ingood standing. Unlike G &W Electric SpecialtyCompany,154 NLRB 1136, where a majority of theBoardfound certain activity indirectly, albeit suffi-ciently, related to the employment relationship as tobe protected by Section 7, we conclude here that theemployees were acting in concert for mutual aid orprotection with respect to mattersdirectlyrelated totheir employment relationship and their working210 NLRB No. 29Section 1The Union shall have theright to use designat-ed bulletin boards on the Company property forthe purpose of posting notices of Union meetingsand other activities which are officially approvedby the Union and the Company prior to posting.The Company will act promptly on such noticessent to the Labor Relations Department by theUnion.Section 2No other notices or distribution of pamphlets,advertising matter or any kind of literature will bepermitted in the plant or on the employer'sproperty. Violators of thisrule shall besubject toimmediate disciplinary action up to and includingdischarge.But the parties to the contract cannot thus waive anemployee's Section 7 rights. The Supreme Court hasrecently so held inN. L. R. B. v. Magnavox Company ofTennessee,415 U.S. 322 (1974). In that case the Courtreversed the Court of Appeals for the Sixth Circuit'sdenial of enforcement of the Board's finding that thecompany'smaintenance of a similar contract clausewas unlawful. The Court distinguished a union'spower to waive the right to strike, because suchwaivers "rest on `the premise of fair representation'and presuppose that the selection of the bargainingrepresentative `remains free,' " as contrasted with asituationwhere the employees' right to choose orreject a bargaining representative is involved. TheCourt stated:When the right to such a choice is at issue, it isdifficult to assume that the incumbent union hasno self-interest of its own to serve by perpetuatingitselfas the bargaining representative.[LaborBoard v. Mid-States Metal Products, Inc., ]403F.2d at 705. The place of work is a place uniquelyappropriate for dissemination of views concern-ing the bargaining representative and the variousoptions open to the employees. So long as thedistribution is by employees to employees and solong as the in-plant solicitation is on nonworkingtime, banning of that solicitation might seriouslydilute §7 rights. For Congress declared in § 1 ofthe Act that it was the policy of the United States MCDONNELL DOUGLASCORP.281to protect "the exercise by the workers of fullfreedomof association,self-organizationanddesignationof representatives of their own choos-ing." 29 U.S. § 151.It is argued that the use of the bulletin board isa fair substitute.But asthe Fifth Circuit said intheMid-Statescase the bulletin board may be anadequate medium for "preserving the status quo"and yet notgive a union's adversaries "equalaccess to and communicationswith their fellowemployees." 403 F.2d at 705.The FDR group of employees were hereacting inconcerted opposition to the incumbent Union on amatter directly affecting their employment condi-tions.Consequently, their Section 7 right to distri-bute literature to their fellow employees in order tosolicittheir support cannot be waived by the Unionor the Respondent Company. The Union may bepermittedto silenceits own voice, but the SupremeCourt ruled that it may notsilencethat of theemployees.Furthermore,we agree with the AdministrativeLaw Judge that Respondent's security and/or pro-duction needs do not justify its restraint of employeesseeking to distribute Section 7 matter during theirnonworking time and in nonworking areas, as it didin the instantcase.UnlikeMcDonnell DouglasCorporation,194 NLRB 514, reversed and remanded472 F.2d 539 (C.A. 8), Supplemental Decision andOrder, 204 NLRB No. 156, the employees here wereseekingtoenter the plant with the protectedliterature shortly before the start of their work shifts,and were in fact allowed to enter the plant after theliteraturewas summarily confiscated by its guards.Respondent has advanced no tenable reason as towhy the literature should not have been admitted tononworking areas of the plant, as the employeesthemselves indeed were.Accordingly,we findinagreementwith theAdministrative Law Judge that Respondent violatedSection 8(a)(1) of the Act by its conduct herein.complaint herein was issued by the Regional Director forRegion 14 on January 8, 1973, and amended on January10, 1973, based on charges duly filed on September 7, 1972,byMilfordM. Morris hereinafter referred to as theCharging Party.The complaint alleges that McDonnellDouglas Corporation,herein referred to as the Respon-dent,has engaged in and is engaging in certain unfair laborpractices in violation of Section 8(a)(l) of the Act. In itsanswer the Respondent denies the commission of unfairlabor practices.A trial was held on March 6, 1973,at St.Louis, Missouri,at which all parties were given full opportunity to examineand cross-examine witnesses and to introduce evidence.Briefs were duly filed by the parties.In addition to the testimony and exhibits of recordherein, there was introduced into evidence by stipulation ofthe parties certain material included in the"Joint Appen-dix" toMcDonnell Douglas Corporation,Petitionerv.National Labor Relations Board Respondent,Case 11-1720,472 F.2d 539 (C.A. 8).Itwas stipulated by the parties that the testimony ofRichard S. McConnell appearing on pages 87 to 95 of thesaid joint appendix;the testimony ofWarren Flynnappearing on pages 122 to 160 of said joint appendix; thetestimony of Ivan Rutherford appearing on pages 202through 219 of said joint appendix would be deemed to betestimony on behalf of the Employer herein.Itwas alsostipulated thatGeneralCounsel'sExhibit 2,GeneralCounsel's Exhibit 8, and Respondent's Exhibits I through7 appearing in the same joint appendix would be deemedto be exhibits of the Respondent herein.It was also stipulated that pages % through 100 would beincluded with the understanding that the witnesses wouldtestify again in this manner if they were permitted to do soand with the understanding that the General Counsel didnot waive his right to contend that the aforesaid evidence isirrelevant and immaterial.The foregoing evidence was admitted under stipulationfor the sole purpose of establishing the security require-ments of the Federal government and of McDonnellDouglas Corporation in its highly sensitive area as amanufacturer of military aircraft.Upon the entire record herein,careful consideration ofthe briefs,and from my observation of the demeanor of thewitnessesas theytestified,Imake the following:FINDINGS AND CONCLUSIONSORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, McDonnell DouglasCorporation, St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONJOHNG.GREGG,AdministrativeLaw Judge: The1.JURISDICTIONThe complaint alleges, the answer duly admits, and Ifind that McDonnell Douglas Corporation, the Respon-dent herein,isa corporation duly organized and existingunder the laws of the State of Maryland with principaloffice and place of business at Lambert, St. Louis Airportin the State of Missouri, and is now and has been at alltimesmaterial herein an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDDistrictLodge No. 837,InternationalAssociation of 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinists and Aerospace Workers,AFL-CIO,is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that the Respondentand the incumbent Union have been parties to andmaintained a bargaining agreement which provides asfollows at paragraphXV thereof:Section 1The Union shall have the right to use designatedbulletinboards on the Company property for thepurpose of posting notices of Union meetings and otheractivitieswhich are officially approved by the Unionand the Company priorto posting.The Company willactpromptly on such notices sent to the LaborRelations Departmentby the Union.Section 2No other notices or distributionofpamphlets,advertisingmatter or any kind of literature will bepermitted in the plant or on the employer's property.Violators of this rule shall be subject toimmediatedisciplinary action up to and including discharge.The complaint alleges that since on or about August 29,1972, the Respondent by its security force has refused toallow employees to bring into its Lambert Airport plantpremises for distribution to employees literature printed bya group of employees known as "Fight the Dues Raise" or"FDR," a group which was taking a position opposed tothe financial need expressed by the incumbent Union andthat such literature was organizational literature. By theforegoing, it is alleged that the Respondent interfered with,restrained, and coerced its employees in the exercise oftheir Section 7 rights in violation of Section 8(a)(1) of theAct.There is little dispute as to the background facts in thiscase. The case appears to be an extension of a runningcontroversy involving theRespondent Company, theincumbent Union,the "perennial"insurgentUnion, andnow an insurgent group, "Fight The Dues Raise" or"FDR." At issue is the adoption by theRespondentpm suant to its collective-bargaining agreement with theincumbent Union of rules and regulations which providethat certain practices will not be tolerated and will be causefor disciplinary action up to and including discharge. Rule32 prohibits "distribution of notices, pamphlets, advertis-ing matter or any kind of literature on company propertywithout permission of management."There was testimony of record herein by Everett Lucas,an employee of the Respondent for 17 years, which wasuncontradicted and which I credit establishing that in theperiod July through September 1972 he participated with agroup opposing a dues increase which had been put intoeffect by the incumbent Union. On his return to work afterLabor Day in 1972 he brought with him between 50 and100 pieces of mimeographed literature in letter form,parked his car in the parking and lot, went to the east entranceof building 2 carrying the literature in his hand. At theentrance to the building he was stopped by the guard whoasked what he had. He showed the guard one of the itemsand the guard said that he could not take them in. Lucasstated that the guard did not query him as to what heintended to do with the literature and testified that he hadintended to give this literature to employees going into thecafeteria.Lucas stated that while he was familiar with theRespondent's rules and regulations which are posted onthe bulletin board in and about his work area, and that therulerequiredpriorapproval ofmanagement beforedistribution of literature, he did not submit the literature totheRespondent's labor relations department prior toattemptingto take the materialin building 2.There was also testimony of record by Milford Morris,an employee of the Respondent for 20 years and a memberof the Union, whose testimony I credit and whosetestimony was uncontradicted. Morris stated he worked inbuilding 45 which can be entered off Banshee Roadthrough the parking lot gate and also from another parkinglot east from building 2, going through building 2 then intobuilding 45.Morris testified credibly that in the spring of1972 there was posted on the bulletin board a notice ofunion dues increase and bylaws elections to be held onJune 6, 1972. The election was held on that date, Morrisheard that the dues increase passed by a vote of 1,448 to1,031.He did not believe thatthiswas correct so hecontacted some friends and solicited their reactions.According to Morris it was decided that the group whichdesignated itself as Fight Dues Raise would find out moreabout the election. Information type slips were printed anddistributed around the plant to be read and returned to thegroup.The group first contacted the International Associa-tion of Machinists which indicated it would not hold a newelection, then the group contacted the Labor Departmentwhich would not take action. The record establishes thatfollowing this the group hired an attorney,GeraldTockman, to represent them. Tockman notified theRespondent by letter that the group was seeking a courtdetermination that the union dues increase was illegal andthat the group intended to distribute this information onthecompanypremises in accordance with standingcompany rules. By letter the Respondent's AttorneyGeorge S. Hecker,Esq., answered for the Respondentadvising that the Respondent would not permit the groupto distribute its informative matter in the manner describedinTockman's letter and that the Respondent's securityofficers and other personnel had been instructed to takeaction in the event Tockman's clients engaged in suchdistribution. The Respondent's attorney indicated that theRespondent took the position that the material wasrepresentativeof an intraunion dispute and was notprotected within the meaningof the Act.Morris,continuing his testimony,stated that he helped tocompose the FDR literature,that on September6, 1972, hewent to work carrying with him about 100 copies thereof.At the entrance of building 2 he was stopped by the guardwho wanted to know what he had in his hand. The guardthen informed him that no FDR literature was permissablein the plant and on the premises which included theparking lots.Morris stated that the guard did not ask what MCDONNELL DOUGLASCORP.283he intended to do with the literature. He stated that hisintention at the time was to distribute the literature innonwork areas in building 45. Morris testified he did notattempt to pass out the FDR literature at public roadsaccess to the parking lots, as that would be a hazard totrafficand the people who would pass it out. Morristestified that normally the literature would have beenpassed out at the plant's outer gates but they were advisedby their attorney that they could not do that. Morristestified that prior to the attempt to distribute the FDRliteraturehe did not seek or secure prior approval ofmanagement.Therewas testimony of record by Warren Flynn,director of labor relations for the Respondent for 16 years.Flynn testified that after the charge herein had been filedhe, Flynn, received a report that the guards had been orallyinstructed not to let FDR literature in the plant. He statedthat he had seen both Speed Facts and FDR literature inthe plant. According to Flynn at the time of the electionboth Speed Facts and TEAM literature which waspublished by the opposition group were permitted to bedistributed under the regulations as protected literature inan organizational campaign. According to Flynn theguardswere instructed at that time to permit thisorganizational literature to come into the plant. Accordingto Flynn, prior to September 6, 1972, the instruction topermit the distribution of Speed Facts was revoked. Flynnstated that he was informed by several people that someSpeed Facts were getting into the plant so the Union wasreminded that the invitation to bring Speed Facts into theplant had been revoked and they were not supposed to bebringing it in.Flynn testified that pursuant to article 15 of thebargaining agreement distribution of material on companyproperty is limited and that this limitation has beenenforced except for literature which is deemed by Flynn tobe protected literature. In this connection, according toFlynn, plant rule 32 was introduced.Flynn testified that the Respondent's policy was that,subject to company approval, distribution of material byemployees would be permitted during the employees' shiftor a reasonable period before or after at the entrance gatesof the plant, that is the entranceway from the public streetinto the plant.Referring to distribution of literature at the entrance-ways at the outer perimeter from the public road into theplant,Flynn testified "We would have no control overthat."He stated that the Respondent has never issuedinstructions that distribution is not permitted at suchentranceways and that specifically no such ins«uctionswere issued to Morris. Flynn stated that the Respondentdoes have a plan for handling traffic of people enteringand leaving the premises, and that the matter of trafficmoving in and out of its gates is a matter of major concernto the Respondent.Q. Isn't it true that it is very apparent that ifanyone did stand there and hand out literature, itwould back up traffic for blocks at the change of shifttime?A.Well, there are traffic lights. If they did it at alight change time, it wouldn't have any effect.As for the distribution of material on the parking lots,Flynnstated that the parking lots being company premises,if the literature were protected literature the employeesould distribute it, otherwise not. In any event it wouldrequire prior approval of management.In the course of his testimony Flynn was asked whetherhe hadrequired the incumbent union to submit to theCompany for approval prior to distribution its campaignliterature during the election campaign.Flynn said no, andexplained that "if there is an organizing campaign going onand we know the protagonists I suppose that we would notask for a prior look at it.But when nothing is going on andthere is literature and we have an interest in not beingflooded withall kinds of literature that an organization likethis does get flooded with we would want to get a look at itto see if it is advertising automobiles or candidates orwhether it is in fact for or against a union ...."Flynn testified that since the time the incumbent unionwas certified the Respondent had no knowledge of anyorganizationalactivitygoing on in the unitinvolved.Analysis,Discussion,Findings, and ConclusionsThe Respondent takes the position that the FDRliterature involved herein is not organizational literature,and that any refusal by the Respondent to allow itsemployees to bring into its LambertAirportPlant facilitiessuch literature sponsoredby FDRwas reasonable andnecessary to maintain production,discipline,and thesecurity of the Respondent;and that further the incumbentUnion represents all plant employees(with exceptions notsignificant herein) at theRespondent'sLambert AirportPlant premises and that such unit included all employeesalleged to be members of the FDR group, under whichcircumstances and under Section 9(cX3) of the Act noelection for a collective-bargaining agent other than theincumbent Union or for any deauthorization electioncould be directed and held for a period of 12 months fromthe date of certification of the incumbent Union.Turning first to Respondent's contention that the FDRliterature involved herein was not organizational literaturewithin the protection of the Act,the record testimony byFlynn includes his statement that subsequent to thecertification of the incumbent Union a collective-bargain-ing agreement was entered into.Flynn stated that he knewof no organizational campaign being conducted on thecompanypremises since the date of the certification.Inmy view it is not germane that no election for acollective-bargaining agent other than the incumbent, norany deauthorization election could be directed and held fora period of 12 months from the date of certification. Whatisdispositive of this question is the fact that the employeesinvolved in the FDR group were clearly acting in concertfor the purpose of collective bargainingor other mutual aidor protection.As the Board stated inG & W ElectricSpecialityCompany,154 NLRB 1136, 1137, in pertinentpart, "Our decision herein is based on the facts of this case,and is not to be construed .. as holding that any employeeactivitywhich in any way involves other employees isprotected by Section 7. However, we are convinced that theprotection afforded by Section 7 is not strictly confined toactivities which are immediately related to the employment 284DECISIONSOF NATIONALLABOR RELATIONS BOARDrelationship or working conditions but extends to the typeof indirectly related activity involved herein." The indirect-ly related activity therein involved the distribution ofliterature relative to the establishment and operation of acredit union. The Board stated essentially that the benefitsof credit unions are close enough in kind and character andbear such a reasonable connection to matters affecting theinterests of employees as to come within the general reachof the "mutual aid and protection" the statute is concernedto protect.Here, in my view the distribution of FDRliterature involving the matter of both an election and thequantum of dues payable to the bargaining representativeisan activity if not directly related at least indirectlyrelated to the employment relationship or working condi-tions and bear such a reasonable connection to mattersaffecting the interests of the Respondent's employees as tocome within the protection of Section 7 of the Act.We turn next to the contention of the Respondent thatany refusal by the Respondent to allow its employees tobring the FDR literature into its plant was reasonable andnecessary to maintain production, discipline, and thesecurity of the Respondent.It is settled law that, absent special circumstances, theAct guarantees employees the right to distribute unionliterature on their employer's premises during nonworktime in nonwork areas.Republic Aviation Company v.N.L.R.B., 324U.S. 793, 803-804 (1945);N.L.R.B. v.Babcock & Wilcox Co.,351U.S. 105, 110-111 (1956);CentralHardware Co. v. N.L.R.B.,407 U.S. 539, 543(1972).Accordingly the Board has long held that a rulewhich, on its face or by application, interferes with theexercise of these protected employee rights is presumptive-ly invalid.Peyton Packing Co.,49 NLRB 828, 843-844(1943);LeTourneau Company of Georgia,54 NLRB 1253,1259-60 (1944). The presumption may be overcome byevidence of unusual circumstances necessitating the pro-mulgation and application of the particular rule.Ibid.Thus, employees' Section 7 organizational rights do notexist in a vacuum; an employer's managerial and propertyrightsmust also be given careful consideration. And an"accommodation between the two must be obtained withas little destruction of one as is consistent with themaintenanceof the other."N.L.R.B. v. Babcock & WilcoxCo.,supraat 113. Accord:Diamond Shamrock Co. v.N.L.R.B.,443 F.2d 52, 56 (C.A. 3, 1971).It is clear to me that a reading of the current collective-bargaining agreement at paragraph 15, section 2— togetherwith rule 32 which the record discloses was published inconnection therewith discloses the existence of a rule whichis so broad on its face as to interfere with the exercise ofstatutorilyprotected employee rights end accordinglypresumptively invalid.While the Respondent contendsthat the current effectiveness of paragraph 15, section 2, isnullified inasmuch as the referenced paragraph was foundinvalid in a prior legal proceeding, the recorddisclosesthrough testimony by the Respondent's director of laborrelations,Flynn, that the collective-bargaining agreementcontainingarticle 15, limiting the distribution of literatureon company property, was furnished by the Employer tothe employees and article 15 has been enforced by theRespondent except for protected literature. Even consider-ing rule 32 independently of article 15, section 2, it wouldbe my view and I find it to be so broad on its face as to bepresumptively invalid.Iam persuaded by the argument of counsel for GeneralCounsel that if the Respondent cannot bar protectedliterature from nonwork areas on nonwork time it is no lessan interference with employees'Section 7 rights to requirethat such literature be submitted to it for approval prior todistribution. I am convinced and I find that the ruleslimitingdistribution as published and applied by theRespondent are on their face presumptively invalid. Thereremains for consideration then the question of whether ornot such presumption has been overcome herein byevidence of unusual circumstances necessitating the pro-mulgation and application of the particular rule.The Respondent urges that "special circumstances"shown to exist in the Respondents plant operations due tothe all pervasive requirements for security compels theconclusion that plant rule 32 is a reasonable rule. I am notso persuaded.A carefulreading of all the material ofrecord relating to the matter of security in the Respon-dent's plant does establish that the Respondent was in factoperating under contracts with the Department of Defenseand others in the manufacture of classified material instrict adherenceto securityregulations.In this regard theRespondent shares this responsibility with most majorproducersofclassifiedmaterial in the nation. Theargument has not heretofore successfully been advancedthatthe mere existenceof securityrequirements compels afinding of the existence of "special circumstances."As veryrecentlystatedby the courtinMcDonnellDouglasCorporation v. N.LR.B.,472 F.2d 539 (C.A. 8, 1973):We do not mean to say that the Board cannotpursuant to Republic Aviation hold that a ruleinfringing Section 7 rights is presumptively invalid andmust be justified. We do hold, however, that when inattempting to rebut that presumption an employermakes a creditable showing of special justifyingcircumstances as was done in this case,the Board inweighing that evidencemustresponsibly and in ameaningful way consider the importance of the properjustification and thereby determine whether the actualimpact of the contested rule upon Section 7 rightsmandates the invalidation of the rule... .In the case at hand a careful consideration of thematerial of record relating to the security requirementsplaced on the Respondent under its government contractsand the recitation of the problems and complicatedprocedures involved in executing such responsibility do notinmy view provide a "creditable showing of specialjustifyingcircumstances"such as to overcome the pre-sumption of invalidity of the rule. At best theRespondent'sevidence tends to establish that the Respondent had ineffecta sophisticated system of security control inaccordance with the requirements of the Department ofDefense, requiring certain precautions and specific safe-guards to be taken by the Respondent and the governmentinorder to preserve and maintain the security of the'United States through the prevention of improper disclo- MCDONNELL DOUGLASCORP.285sureofclassifiedinformation derived frommattersaffectingthe nationaldefense; sabotage;or any other actdetrimentalto the security of the United States. As part ofthesesecurityrequirements theRespondent and thegovernment have agreedthatdesignated representatives ofthe government responsible for inspection pertaining toindustrialplant securityshall have the right to inspect atreasonable intervals the procedures,methods,and facilitiesutilized by the contractor in complying with the require-ments of the terms and conditionsof the securityrequirementsimposed bythe government.Should thegovernment through itsauthorized representative deter-mine thatthe contractors' security methods, procedures, orfacilitiesdo not comply withsuch requirements,itshallsubmita written report to the contractor advising hun ofthe deficiency. In thisregard it is significant that nowherein thisrecord hasit been indicatedthat in thecourse of theinspectionsmade by the government under these provi-sions has the governmentadvised theRespondent that alimitationon the distribution of literature by employees inthe plant onnonworkingtimein nonworkareaswasnecessary in orderfor the Respondent to achieve compli-ance withsuch securityrequirements.Additionally,while the Respondent went to some lengthto establish on the record numerous incidentsof securityviolations in the Respondent's plant there was no evidenceof probative value linking such incidentsto the distributionof protected literature.In this regard,IvanRutherford, director of security forthe Respondent,stated that he was concerned with "thesepeople"becauseof the internaland the external theftproblems,and the factthat thereare times when theRespondent's employees fail to safeguardmaterial prior totheir going home,where theyhave left material out, lefttheir securitycontainers unlocked,and where a closed,restricted,orproprietaryarea in which governmentaccompanyingmaterialisbeingstored hasnot beenproperly securedfor the night. Rutherfordindicated thatunder these circumstances there isa possibility of acompromise of classified information.Rutherfordtestifiedthat duringthe courseof last yearthe Respondent incurred somewherein the neighborhoodof "what we call security violations"representingapproxi-mately 1,000 incidents.When this occurs, Rutherford isresponsible to investigate that incident and the investiga-tion hasto be detailed to the pointof determining everyemployee whowas on thefloor or hadaccess to thatbuilding to determinewhether or not they could have hadaccessto the material which had not been properlysafeguarded.That investigation upon completionhas to goforward toa governmentagency for their review and theymay in turn report thatto the contracting officer for thatcontract andhe mustdecide whether or not he wishes tocancel thecontract or have that particular portion of workredone.While theseare tellingpoints inestablishing thedifficultyofmeetingsecurityrequirementsthey do notestablishany significantrelationship between securityviolations and the distribution of protectedliterature.In this regard,as pointed out by counsel for the GeneralCounsel,employeesMorris and Lucason September 5 and6 went towork attheir usual time and it is clearthat hadthey not apparently carried FDRliteraturethey wouldhave been admitted to the premises without question.There is no evidence herein that the Respondent's securitywould be adverselyaffected by permitting these employees,who have alreadybeen subjected to the security screeningprocess, and badged for access to the premises,to exercisetheir Section7 rights in the distributionof literature whichclearly does not extend to areas specially designated secureand classifiedby theRespondent.While in no way minimizingthe importanceof securityto the national defense in the manufacture of classifiedmaterial,it ismy view thatthere has been little if anyshowing bythe Respondent on this record that thesecurityviolations advertedto in the testimony are substantiallyother than those arising from inadvertent negligence on thepart of employees, with thisgiving rise to a concern on thepart of theRespondent that such inadvertence might becompoundedthrough a peculiar set of circumstancesbringing together an employeepassing out literature and aresulting compromise of classified material already negli-gently or inadvertentlyexposed.I find while there is somespeculation in the recordthere is no direct linkage betweenthe security violations adverted toby Rutherford and thepassing out of literature by employees.The Respondenthas not made"a creditable showing" of special circum-stancesjustifyingthe limitation on the employees' right todistributeorganizational literatureon the Employer'spremises during nonwork time and in nonwork areas.Finally,the Respondent contends that alternate meansof communication were available to the employees herein.The Respondent suggests that the FDR group could havefreely distributedits literature at the entrances to the outerperimeterfrom the publicroad.The recorddiscloses thattheRespondent has a traffic problem common to mostother large industrial operations where thousands ofemployeesare disgorged from the plant contemporaneous-ly with a large scale influx of those employees reporting towork.Peaks occur at change of shift time.Indeed, Morristestified that the literature could have been distributed atthese pointsbut that thiswould have resulted in a trafficjam which would undoubtedlyadversely affect the shiftchangeoperation while at thesame time creating a safetyproblem forthose passing out the literature.In this regard,IvanRutherfordtestified concerning thedistributionof literature on the parking lot, that he wasconcerned about employees distributing union literatureonly to thepoint where the employees would disturb themovement of the employees or traffic from the Respon-dent'slots.Thiswould indicate that the Respondent wasconcernedwith the flowof traffic and that nocarte blanchewas availablefor distributionat these points.Itwouldappear to me that to utilize this method of communicationwith the resultant traffic jam and delay to employeesleaving and coming towork would undoubtedlydefeat thepurpose of thecommunication which is to elicitsupport forthe position of the group, thereby renderingsuch distri-bution futile. Under thesecircumstances I am convincedthat such distribution does not qualify asa bona fidealternate meansof distribution.Similarly the record establishes that the sizeof the FDRgroup involved herein in relation to the estimated cost of 286DECISIONSOF NATIONALLABOR RELATIONS BOARDcommunicating by mail would clearly be prohibitive andbar mailing asa bona fidealternate approach. AccordinglyI find that in the peculiarcircumstances of this case noalternatemeans of communication were available to theemployees involved.Accordingly I am convinced and I find that, as alleged inthe complaint,theRespondent by promulgating andmaintainingan invalid no-distribution rule and by imple-menting such rule so as to refuse to allow employees tobring into its Lambert Airport plant premises for distri-bution to employees literature printed by a , group ofemployees known as "Fight the Dues Raise"or "FDR,"has interfered with the Section 7 rights of its employeesand thereby violated Section 8(axl) of the Act.CONCLUSIONS OF LAW1.The Respondent is and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the State of Maryland and is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.2.District LodgeNo. 837,International Association ofMachinists and Aerospace Workers,AFL-CIO,is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.3.By promulgating and maintaining an invalid no-distribution rule and pursuant thereto refusing to allowemployees to bring into its LambertAirportplant premisesliterature printed by a group of employees known as "FighttheDues Raise"or "FDR" the Respondent did interferewith,restrain,and coerce its employees in the exercise ofrights guaranteed in Section7 of the Actand did therebyengage in unfair labor practices affecting commerce withinthe meaning of Section 8(axl) and Section 2(6) and (7) ofthe Act.4.Theaforesaid unfair labor practices are unfair laborpracticesaffecting commercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices it should be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The order should also provide for the Respondent torevoke and withdraw its no-distribution rules to the extentthat they limit or prevent the distribution by employees ofprotected literature on company premises on nonworkingtime in nonwork areas, and should require the Respondentto inform the employees of their right to engage in suchprotected activity.Upon the foregoing findings of fact, conclusions of law,and the entire record, I hereby issue the followingrecommended:lasCorporation,St.Louis,Missouri, its officers,agents,successors,and assigns, shall:1.Cease and desist,except as Respondent can establishitisnecessary to maintain production,discipline,orsecurity, from:(a)Interferingwith the rights of its employees todistribute literature on behalf of an employee group knownas "Fight the Dues Raise"or "FDR"on company premisesin nonwork areas on nonworking time.(b) Promulgating,maintaining, and giving effect to anyruleswhich limit its employees'rights to distributeliteratureon its premises during nonworking time innonwork areas unless the limitations imposed on suchactivity can be justified by the Respondent as necessary tomaintainproduction,discipline, or security.(c) In any like or related manner interfering with,restraining,and coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Takethe following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Rescind and withdraw its existing no-distributionrules to the extentthat theyinfringe upon employee rightswith respect to distribution of union literature to anygreater extent than the Respondent can establish isrequired in order to maintain production,discipline, orsecurity.(b) Inform its employees that they are free to engage inthe distributionof union literature in nonwork areas of itspremises during nonworking time except to the extent suchactivities violate publishedrules justifiedby considerationsof production, discipline, or security.(c)Post at its Lambert Airport plant in St. Louis,Missouri,copiesof the attached notice marked as"Appendix." 2 Copies of said notice,on forms provided bythe Regional Director for Region 14, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any othermatenal.(d)NotifytheRegionalDirector for Region 14, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.1In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.2In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United StatesCourt ofAppeals Enforcing an Order ofthe National Labor Relations Board."ORDER1Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, McDonnell Doug- MCDONNELL DOUGLAS CORP.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT, exceptas it is necessary to maintainproduction, discipline, or security, interfere with therightsof our employees to distributeliteratureonbehalf of the employee group known as "Fight TheDues Raise" or "FDR," on companypremises innonworkingareas during nonworking time.WE WILL NOT in any like orrelated manner interferewith, restrain, or coerce our employeesin the exerciseof their rights guaranteed by Section 7 of the Act.WE WILL rescind and withdraw our no-distributionrulesto the extent that they infringe on employee rightswith respect to distribution of union literature and totheextent that they require prior permission ofmanagement.287All ouremployees are free to distribute unionliteraturein nonwork areas during nonworking time except to theextent suchactivitiesviolate published rulesjustified byconsiderationsof production,discipline,or security.MCDONNELL DOUGLASCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withitsprovisionsmay be directed to the Board's Office, 210North 12th Boulevard, Room 448, St. Louis, Missouri63101, Telephone 314-622-4167.